139 F.3d 906
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Carole MILLER, Plaintiff-Appellant,v.U.S. Bancorp;  U.S. National Bank of Oregon;  U.S. BancorpMortgage Company;  Jeffrey Chambers, Defendants-Appellees.
No. 96-35678.D.C. No. CV-95-00018-REJ.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Jan. 8, 1998--Portland, California.Decided Feb. 25, 1998.

Appeal from the United States District Court for the District of Oregon Robert E. Jones, District Judge, Presiding.
Before ALDISERT,** PREGERSON, and TROTT, Circuit Judges.


1
ORDER*


2
We AFFIRM the District Court's grant of summary judgment in favor of the defendants.



**
 Ruggero J. Aldisert, Senior Judge, United States Court of Appeals for the Third Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3